Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received 02/08/2021.  Claims 1, 7, 13, and 17 have been amended.  Claims 5, 11, 16, and 20 have been canceled. Claims 1-4, 6-10, 12-15, 17-19 have been entered and are presented for examination.
Application 15/388,587 claims benefit of U.S. Provisional Applications 62/352,748 (06/21/2016) and 62/271,065 12/22/2015.
Applicant’s arguments, filed February 8th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which have been necessitated by Applicant’s amendment.
Specification
The amendment filed February 8th, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
wherein in case that the number of CSI-RS ports is a first value, only both 1/2 density and 1 density are supported for the CSI-RS ports, wherein in case that the number of CSI-RS ports is a second value, 1/2 density is not supported for the CSI-RS ports.
Applicant points to multiple paragraphs, but the limitation cannot be found or deduced from the cited paragraphs or the remainder of the specification (including US Provisional Applications).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12-15, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the claims to recite:
wherein in case that the number of CSI-RS ports is a first value, only both 1/2 density and 1 density are supported for the CSI-RS ports, wherein in case that the number of CSI-RS ports is a second value, 1/2 density is not supported for the CSI-RS ports.
However, the specification does not support such an amendment.

Allowable Subject Matter
Claims 1-4, 6-10, 12-15, 17-19 would otherwise be allowable over the prior art of record since the prior art does not recite or make obvious the limitations in the claims.

Conclusion
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.